Judgment modified by striking out the provision therein which adjudged that "The mortgage resting upon the farm, out of which the lands herein described are taken, is not a breach of any covenants to be contained in said deed, except so far that the said defendant has the right to have the lands not herein directed to be conveyed sold first in foreclosure to satisfy the mortgage before resort to those conveyed to it, and as to the said mortgage the said defendant stands in the relation of a surety," and as so modified affirmed, with costs to the plaintiffs in this court. No opinion.
Concur: PARKER, Ch. J., BARTLETT, HAIGHT, MARTIN, VANN, CULLEN and WERNER, JJ. *Page 564